DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant has not addressed the prior Double Patenting rejection with a timely filed Terminal Disclaimer. There are no arguments made and the amendments do not appear to cure this portion of the prior rejection since it remains that the current invention is an obvious variant of the parent case. The Double Patenting rejection still applies.
Applicant’s arguments with respect to claim(s) rejected in the prior office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to include a “compliant alignment component or a spring clip”. It is noted that such spring clips to bias two components together is common in multiple arts including those of connectors. Examiner further notes that the current claim language does not recite any specific structure for “indirect alignment”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 5-7, 12 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 4,830,456 to Kakii et al.
Kakii discloses in figures 11A-11B, an optical alignment system comprising: 
a first housing (423) comprising: 
an inner surface defining an interior volume (interior where ferrule 420 resides); 
an outer surface (outer surface as shown in figure 11A); 
said first housing configured to mount at least one first optical component (ferrule 420 or fiber within); 
a second housing (opposing connector in figure 11A) comprising: 
an inner surface defining an interior volume (opposing connector in figure 11A); 
an outer surface (opposing connector in figure 11A); 
said second housing configured to mount at least one second optical component (opposing connector in figure 11A); and, 
an indirect alignment component (424); 
said indirect alignment component configured to align said first housing (when connected, it is configured to align); 
said indirect alignment component configured to align said second housing (when connected, it is configured to align); 
said indirect alignment component configured to provide alignment between said first housing and said second housing; wherein said indirect alignment component comprises one of a compliant alignment component or a spring clip (425; figure 11B).
It is noted that as currently claimed, most optical adapters in the art read upon all recited limitations.
As to claim 3, the spring (425) disclosed is compliant. 

As to claims 6 and 15, when assembled, the connector adapter (424) provides tip and tilt alignment as it does not move in any axis.
As to claim 7, the spring clip expands outward to install and is then biased against the surfaces of the connector (423) to accept the housing of said connector.
As to claim 12, the internal component of Kakii is an optical fiber.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kakii in view of US 5,993,070 to Tamekuni et al.
Kakii discloses the invention but fails to explicitly disclose a second compliant alignment subsystem. It is noted that in the optical connector art, adapters are commonly used between two connectors. Such connectors are commonly assembled with various latches, springs, locking and alignment mechanisms. Applicant has not disclosed any specific arrangement or structure in the claims. Kakii also does not limit the types of connectors to be used.
Claims 9-10 and 13-14 relate to subsystems disclosed and when assembled would provide tip and tilt alignment of the internal optical fibers since they are designed to connect and not move.
As to claim 11, the internal component of Kakii is an optical fiber.
Tamekuni discloses multiple, resilient alignment components (5a, 5b; figure 2) that provide a spring force (column 6, line 19). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883